DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pradeep Popat on April 5, 2021.
The application has been amended as follows: 
Please Amend:
Claim 7, change “the near-infrared region” and “the visible region” to “a near-infrared region” and “a visible region”.
Claim 10, change “the near-infrared region” and “the visible region” to “a near-infrared region” and “a visible region”.
Claim 12, change “the visible region” and “the near-ultraviolet region” to “a visible region” and “a near-ultraviolet region”.
Claim 13, change “the visible region” and “the visible region” to “a visible region” and “a visible region”.

Claim 13, change “the visible region” and “the visible region” to “a visible region” and “a visible region”.

Allowable Subject Matter
Claims 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 6, the prior art of record individually or in combination fails to teach a method of operating a window-shading device to block glare produced by direct sunlight as claimed, said method including the steps of: (a)    obtaining a sunlight signal from a sunlight sensor and a reference signal from a reference sensor, said sunlight sensor having a first spectral response and said reference sensor having a second spectral response, said first spectral response overlapping an atmospheric transmission window, said second spectral response overlapping an atmospheric transmission window, more specifically in combination with said first spectral response being displaced toward longer wavelengths with respect to said second spectral response whereby said sunlight signal is less sensitive than said reference signal to Rayleigh scattering of said direct sunlight by the atmosphere; (b)    obtaining a glare signal which increases with said sunlight signal and decreases with said reference signal; and (c)    closing said shading device if said glare signal exceeds a threshold.
Claims 7, 8, 12 and 13 are allowed because of their dependency on claim 6.
as claimed, said system including: (a) a sunlight sensor to produce a sunlight signal and a reference sensor to produce a reference signal, said sunlight sensor having a first spectral response and said reference sensor having a second spectral response, said first spectral response overlapping an atmospheric transmission window, said second spectral response overlapping an atmospheric transmission window, more specifically in combination with said first spectral response being displaced toward longer wavelengths with respect to said second spectral response whereby said sunlight signal is less sensitive than said reference signal to Rayleigh scattering of said direct sunlight by the atmosphere; (b)    processing means to obtain a glare signal which increases with said sunlight signal and decreases with said reference signal; and (c)    a controller to close said shading device if said glare signal exceeds a threshold.
Claims 10, 11, 14 and 15 are allowed because of their dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed November 27, 2020, with respect to claims 6-15 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.